Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated May 2, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
	This application contains claims 19-23 drawn to an invention nonelected with traverse in the reply filed on January 19, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action

Claim Rejections - 35 USC § 112
Claims 2 and 18 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 2 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 102/103
Claim(s) 1-3, 7-8, 12-14 and 18 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thorn et al. (US Patent No. 5,725,807) [‘807] as evidenced by Smith‐Palmer et al. (“Flocculation Behavior of Some Cationic Polyelectrolytes,” Journal of Applied Polymer Science (1994 May 31), Vol. 52, No. 9, pp. 1317-1325).
	The rejection of claims 1-3, 7-8, 12-14 and 18 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thorn et al. [‘807] as evidenced by Smith‐Palmer et al. has been withdrawn in view of Applicant’s amendment.

	
Claim Rejections - 35 USC § 103
Claims 15 and 16 have been rejected under 35 U.S.C. 103 as being unpatentable over Thorn et al. (US Patent No. 5,725,807) [‘807] as evidenced by Smith‐Palmer et al. (“Flocculation Behavior of Some Cationic Polyelectrolytes,” Journal of Applied Polymer Science (1994 May 31), Vol. 52, No. 9, pp. 1317-1325) as applied to claims 1-3, 7-8, 12-14 and 18 above, and further in view of Thorn et al. (US Patent No. 5,476,580) [‘580].
 The rejection of claims 15 and 16 h under 35 U.S.C. 103 as being unpatentable over Thorn et al. [‘807] as evidenced by Smith‐Palmer et al. as applied to claims 1-3, 7-8, 12-14 and 18 above, and further in view of Thorn et al. [‘580] has been withdrawn in view of Applicant’s amendment.


Response to Amendment
Claim Rejections - 35 USC § 112
Claims 1-3, 7-8, 12-16, 18 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 3-4, “the conditioner” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	lines 4-5, recite “a conditioning agent having a molecular weight of at least 1,000,000 g/mol”.
	Claim 1, line 3, recite “a conditioning agent”.
	It is unclear from the claim language what the relationship is between a conditioning agent and a conditioning agent having a molecular weight of at least 1,000,000 g/mol.

Claim Rejections - 35 USC § 103
I.	Claims 1-3, 7-8, 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn et al. (US Patent No. 5,725,807) [‘807] in view of GB 2 274 853 (‘853), and as evidenced by Smith‐Palmer et al. (“Flocculation Behavior of Some Cationic Polyelectrolytes,” Journal of Applied Polymer Science (1994 May 31), Vol. 52, No. 9, pp. 1317-1325).
	Regarding claim 1, Thorn ‘807 teaches a method of preparing a non-conductive substrate to allow metal plating thereon, the method comprising the steps of: 
a)  conditioning the non-conductive substrate (= a non-conductive material) [col. 11, lines 53-54] with a conditioning agent, wherein the conditioner comprises a conditioning agent having a molecular weight (= the conditioner can be an alkaline aqueous solution or dispersion of a conditioning agent) [col. 13, line 65, to col. 14, line 31]; 
· wherein the conditioner has a pH in the range of about 8 to about 10 (= or enough base to raise the pH of the cleaner to a range from about 9 to about 11) [col. 15, lines 20-21]; and 
· wherein the conditioner is maintained at a temperature (= the cleaner/conditioner solution at 130o to 140o F (54o to 60o C) [col. 15, lines 39-41];
b)  applying a liquid carbon-based dispersion to the conditioned non-conductive substrate (= after the substrate is cleaned and conditioned, the non-conductive surfaces of one or more through holes are contacted with a liquid carbon dispersion) [col. 16, lines 4-7] to form a carbon coating on the conditioned non-conductive substrate (= to deposit a controlled and uniform coating of graphite or carbon black particles on the non-conductive surface of a 

through hole) [col. 4, lines 38-42], wherein the carbon-based dispersion comprises carbon or graphite particles dispersed in a liquid solution (= aqueous dispersions of carbon black or graphite) [col. 7, lines 39-40]; and 
c)  etching the substrate (= microetching is carried out by exposing the carbon-coated printed wiring board to an etchant) [col. 17, lines 63-64].
The method of Thorn ‘807 differs from the instant invention because Thorn ‘807 does not disclose the following:
a.	Wherein the conditioning agent has a molecular weight is of at least 1,000,000 g/mol.
	Thorn ‘807 teaches that the conditioner can be an alkaline aqueous solution or dispersion of a conditioning agent such as MAGNIFLOC 496 (col. 13, line 65 to col. 14, line 11).
	Smith-Palmer teaches that Magnifloc 491C, 492C, 494C, and 496C (molecular mass 5-7 million and cationicity 6, 10, 20, and 40%, respectively) are copolymers of Pam with the methyl chloride quaternary of dimethyl aminoethyl acrylate, [CH2 = CHCO2CH2CH2N(CH3)3Cl] (page 1318, right column, lines 36-40).
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Thorn ‘807 teaches MAGNIFLOC 496 whereas Magnifloc 496C has a molecular mass of 5-7 million. 
	b.	Wherein the conditioner is maintained at a temperature of between about 85 and about 115oF.
	Thorn ‘807 teaches that:

	Printed circuit boards are formed from a layer of conductive material (commonly, copper or copper plated with solder or gold) carried on a substrate of insulating material (commonly glass-fiber-reinforced epoxy resin) [col. 1, lines 24-27].

An exemplary formulation for a one liter batch of a cleaner/conditioner is: from about 2 to about 20 g. of a nonionic surfactant as previously defined, from about 5 to about 90 g. of a conditioning agent as previously defined, from about 5 to about 10 g. of a base as previously defined (or enough base to raise the pH of the cleaner to a range from about 9 to about 11), and sufficient deionized water to make 1 liter. Optionally, 0.5 to about 5 g. of an alkylene glycol can be added to the composition. Optionally from about 0.5 to about 5 g. of a chelating agent may be added to the composition. Optionally, particularly if the base employed is an alkali metal salt, a buffer may be added to the composition (col. 15, lines 15-27).

A board to be processed commonly is dip-processed in the conditioning solution for 4-6 minutes at 130o to 140o F. (54o to 60o C.). A board is commonly conditioned in a conveyorized process by flooding it at a similar temperature for a similar time. These conditions may need to be modified to suit a given situation (col. 15, lines 39-44).

	GB ‘853 teaches performing electroplating over through-hole internal walls of a substrate with copper foils laminated over the surface thereof (a glass-based epoxy resin copper laminated board) [page 8, lines 8-11].
(2) Conditioning treatment 
This is a treatment to accelerate attachment of graphite particles to the cleaned through-hole inner walls, and normally comprises treating with a weak alkaline solution of about pH 9-12 containing a cationic surfactant of polyamine-type, polyamide-type, or the like at 20-60 oC for about 20 to 60 seconds, and rinsing with water (page 8, lines 18-25).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the conditioner described by Thorn ‘807 with wherein the conditioner is maintained at a temperature of between about 85 and about 115oF because Thorn ‘807 teaches that the temperature may need to be modified to suit a given situation where GB ‘853 teaches that treating with a weak alkaline solution of about pH 

9-12 containing a cationic surfactant of polyamine-type, polyamide-type, or the like at 20-60 oC conditions a glass-based epoxy resin copper laminated board.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Wherein the carbon particles coagulate onto the conditioned non-conductive substrate to form a carbon/conditioner gel coating.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Thorn ‘807 teaches an applying step in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 
2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Furthermore, it has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
	Regarding claim 2, Thorn ‘807 teaches drying the substrate and carbon-based dispersion after step c) to form a conductive carbon coating on the substrate (= after the through holes 

are made conductive as described, they are commonly dried prior to electroplating) [col. 18, lines 41-42].
	Regarding claim 3, Thorn ‘807 teaches electroplating a conductive metal on the substrate after step c) [= electroplating of through holes may be carried out essentially conventionally) [col. 19, lines 2-3].
	Regarding claim 7, Thorn ‘807 teaches wherein the substrate comprises a printed circuit board or a printed wiring board (= printed wiring boards having through holes) [col. 1, lines 18-19].
	Regarding claim 8, Thorn ‘807 teaches wherein the substrate is contacted with the conditioner by immersing the substrate in the conditioner for at least about 20 seconds (= a board to be processed commonly is dip-processed in the conditioning solution for 4-6 minutes) [col. 14, lines 65-66].
	Regarding claim 12, Thorn ‘807 teaches wherein the carbon-based dispersion comprises
one or more surfactants capable of dispersing the carbon or graphite particles (= an optional 
component of some of the compositions of the invention is a surfactant) [col. 10, lines 35-36].
	Regarding claim 13, Thorn ‘807 teaches wherein the average particle diameter of the carbon or graphite particles is between about 0.05 and about 3.0 microns (= the carbon may have a mean particle size within the range from about 0.05 to about 50 microns) [col. 6, lines 22-23].
	Regarding claim 14, Thorn ‘807 teaches wherein concentration of the carbon or graphite particles in the carbon-based dispersion is less than about 15% by weight (= the carbon 

may be present as from about 0.1 to about 20% by weight) [col. 6, lines 17-18].
	Regarding claim 18, Thorn ‘807 teaches wherein the step of etching the substrate comprises etching metal portions of the substrate with an etchant (= microetching is carried out by exposing the carbon-coated printed wiring board to an etchant which removes a slight amount of copper from the copper clad surfaces of the substrate) [col. 17, lines 63-66], the etchant being selected from the group consisting of sodium persulfate-based etchants, peroxide sulfuric-acid based etchants, copper chloride-based etchants, and ferric-based etchants (= sodium persulfate microetch) [col. 34, lines 8-9].

II.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn et al. (US Patent No. 5,725,807) [‘807] in view of GB 2 274 853 (‘853), and as evidenced by Smith‐Palmer et al. (“Flocculation Behavior of Some Cationic Polyelectrolytes,” Journal of Applied Polymer Science (1994 May 31), Vol. 52, No. 9, pp. 1317-1325) as applied to claims 1-3, 7-8, 12-14 and 18 above, and further in view of Thorn et al. (US Patent No. 5,476,580) [‘580].
Thorn ‘807, GB ‘853 and Smith-Palmer are as applied above and incorporated herein.
Regarding claim 15, Thorn ‘807 teaches wherein the substrate is dried after one or more of the etching step (= after the through holes are made conductive as described, they are commonly dried prior to electroplating) [col. 18, lines 41-42] and the electroplating step (= dry in air) [col. 35, line 8].
The method of Thorn ‘807 differs from the instant invention because Thorn ‘807 does 
not disclose for about 20 to about 90 seconds.

Like Thorn ‘807, Thorn ‘580 teaches depositing a coating of graphite or carbon black particles on the non-conductive surface (col. 4, lines 35-39).
Although cleaning, conditioning, fixing, rinsing and drying steps are not included above, it is within the scope of the present invention to include rinsing steps between various reagent baths to prolong the life of the subsequent reagent baths. It is also within the scope of the present invention to include one or more drying steps, such as before an optional etching step as described in Example 13. Cleaning and conditioning steps are also necessary and conventional (col. 11, lines 36-43).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate described by Thorn ‘807 with wherein the substrate is dried for about 20 to about 90 seconds because drying between various reagent baths would have prolonged the life of the subsequent reagent baths and would have removed any moisture from the substrate for subsequent processing where one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the time for drying by routine experimentation that would have achieved these functions and/or effects. 
Regarding claim 16, the method of Thorn ‘807 differs from the instant invention because Thorn ‘807 does not disclose wherein the substrate is dried for about 30 to about 60 seconds.
Like Thorn ‘807, Thorn ‘580 teaches depositing a coating of graphite or carbon black particles on the non-conductive surface (col. 4, lines 35-39).
Although cleaning, conditioning, fixing, rinsing and drying steps are not included above, it is within the scope of the present invention to include rinsing steps between various reagent baths to prolong the life of the subsequent reagent baths. It is also within the scope of the present 
invention to include one or more drying steps, such as before an optional etching step as described 

in Example 13. Cleaning and conditioning steps are also necessary and conventional (col. 11, 
lines 36-43).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate described by Thorn ‘807 with wherein the substrate is dried for about 30 to about 60 seconds because drying between various reagent baths would have prolonged the life of the subsequent reagent baths and would have removed any moisture from the substrate for subsequent processing where one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the time for drying by routine experimentation that would have achieved these functions and/or effects. 

III.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn et al. (US Patent No. 5,725,807) [‘807] in view of GB 2 274 853 (‘853), and as evidenced by Smith‐Palmer et al. (“Flocculation Behavior of Some Cationic Polyelectrolytes,” Journal of Applied Polymer Science (1994 May 31), Vol. 52, No. 9, pp. 1317-1325) as applied to claims 1-3, 7-8, 12-14 and 18 above, and further in view of Randolph et al. (US Patent No. 5,139,642).
Thorn ‘807, GB ‘853 and Smith-Palmer are as applied above and incorporated herein.
Regarding claim 24, the method of Thorn ‘807 differs from the instant invention because Thorn ‘807 does not disclose wherein the conditioner comprises at least about 10% by volume of the conditioning agent.
Thorn ‘807 teaches the conditioning agent, MAGNIFLOC 496 (col. 14, line 11).

	Randolph teaches contacting a PWB with a conditioner solution to ensure that substantially all of the hole wall glass/epoxy surfaces are properly prepared to accept a continuous layer of the subsequent carbon black particles (col. 6, line 64, to col. 7, line 5). The preferred concentration of total conditioner ingredients in water is from about 1% to about 10% by weight (col. 7, lines 16-18).
Other conditioners including cationic polyacrylamide polyelectrolytes such as MAGNIFLOC cationic resins available from American Cyanimid Company of Wayne, NJ. (col. 7, lines 26-29). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the conditioner described by Thorn ‘807 with wherein the conditioner comprises at least about 10% by volume of the conditioning agent because a conditioner solution having a concentration of total conditioner ingredients in water is from about 1% to about 10% by weight prepares substantially all of the hole wall glass/epoxy surfaces to accept a continuous layer of subsequent carbon black particles.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 16, 2022